As filed with the Securities and Exchange Commission on Noverber 23, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) 89 Summit Avenue 3rd Floor Summit, New Jersey 07901 (Address of principal executive offices) (Zip code) Eric LeGoff Evermore Funds Trust 89 Summit Avenue 3rd Floor Summit, New Jersey 07901 (Name and address of agent for service) (908) 378-2882 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. EVERMORE GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 70.0% Air Freight & Logistics - 1.7% TNT NV (Netherlands) $ Apparel & Luxury Goods - 2.5% PPR SA (France) Beverages - 2.8% Coca-Cola FEMSA - ADR (Mexico) 1 Capital Markets - 2.2% American Capital Ltd. (United States) *1 LaBranche & Co., Inc. (United States) * Chemicals - 6.2% Air Products & Chemicals, Inc. (United States) 1 Airgas, Inc. (United States) 1 Yingde Gases Group Co. Ltd. (Hong Kong) * Commercial Banks - 3.4% Lloyds Banking Group PLC (United Kingdom) * Communications Equipment - 1.3% Motorola, Inc. (United States) *1 Construction & Engineering - 0.2% KHD Humboldt Wedag International AG (Germany) 1 KHD Humboldt Wedag International AG (Germany) * Diversified Financial Services - 6.1% Bank of America Corp. (United States) 1 CIT Group, Inc. (United States) *1 RHJ International SA (Belgium) * Diversified Telecommunication Services - 3.6% Cable & Wireless Worldwide PLC (United Kingdom) VimpelCom Ltd. - ADR (Russia) *1 Food Products - 1.7% Kraft Foods, Inc. (United States) 1 Hotels, Restaurants & Leisure - 2.0% Punch Taverns PLC (United Kingdom) * Household Durables - 2.0% Retail Holdings NV (Netherlands) Industrial Conglomerates - 8.4% Bollore SA (France) Orkla ASA (Norway) Siemens AG (Germany) Insurance - 2.5% Old Mutual PLC (United Kingdom) Marine - 4.4% 65 A.P. Moller-Maersk A/S Class B (Denmark) SeaCo Ltd. (United Kingdom) * Media - 11.5% DIRECTV - Class A (United States) *1 Havas SA (France) Liberty Acquisition Holdings Corp. (Spain) * Schibsted ASA (Norway) Metals & Mining - 0.9% Terra Nova Royalty Corp. (Canada) *1 Oil, Gas & Consumable Fuels - 2.1% Petroleo Brasileiro SA - Petrobras - ADR (Brazil) Tobacco - 4.5% Philip Morris International, Inc. (United States) 1 Swedish Match AB (Sweden) TOTAL COMMON STOCKS (Cost $21,367,606) PARTNERSHIPS & TRUSTS - 4.3% Real Estate Investment Trust - 4.3% General Growth Properties, Inc. (United States) TOTAL PARTNERSHIPS & TRUSTS (Cost $1,351,882) WARRANT - 7.0% Media - 7.0% Liberty Acquisition Holdings Corp. Expiration: December, 2013, Exercise Price: $5.50 (Spain) * TOTAL WARRANT (Cost $1,788,832) Principal Amount CORPORATE BONDS - 12.2% Commercial Banks - 3.4% LBG Capital No. 2 PLC 15.000%, 12/21/2019 (United Kingdom) Hotels, Restaurants & Leisure - 1.7% Punch Taverns Finance B 6.962%, 06/30/2028 (United Kingdom) Punch Taverns Finance Notes 8.374%, 07/15/2029 (United Kingdom) Insurance - 7.1% American International Group, Inc. 8.625%, 05/22/2038 (United States) 2 TOTAL CORPORATE BONDS (Cost $3,479,233) Contracts (100 shares per contract) CALL OPTIONS PURCHASED - 2.4% Investment Company - 2.4% CBOE Volatility Index Expiration: November, 2010, Exercise Price: $27.50 (United States) CBOE Volatility Index Expiration: November, 2010, Exercise Price: $30.00 (United States) CBOE Volatility Index 77 Expiration: November, 2010, Exercise Price: $32.50 (United States) CBOE Volatility Index Expiration: December, 2010, Exercise Price: $30.00 (United States) Media - 0.0% Promotora de Informaciones SA Expiration: March, 2011, Exercise Price: $2.30 (Spain) 3 TOTAL CALL OPTIONS PURCHASED (Cost $948,120) Shares SHORT-TERM INVESTMENTS - 2.8% Money Market Funds - 2.8% Fidelity Government Portfolio - Class I, 0.064% 4 Invesco Liquid Assets Portfolio - Institutional Class, 0.230% 4 TOTAL SHORT-TERM INVESTMENTS (Cost $883,286) TOTAL INVESTMENTS IN SECURITIES - 98.7% (Cost $29,818,959) Other Assets in Excess of Liabilities - 1.3% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt * Non-income producing security. 1 All or a portion of this security was segregated as collateral for forward currency contracts. 2 Restricted security represents 7.1% of net assets as of September 30, 2010. 3 Illiquid security represents less than 0.05% of net assets as of September 30, 2010. 4 7-day yield as of September 30, 2010. SCHEDULE OF PUT OPTIONS WRITTEN at September 30, 2010 (Unaudited) Contracts (100 shares per contract) Value PUT OPTIONS Air Products & Chemicals, Inc. Expiration: December, 2010, Exercise Price: $75.00 (United States) $ TOTAL PUT OPTIONS WRITTEN (Premiums received $81,939) $ The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC, the Fund's Administrator. Percent of Country Net Assets United States 30.4% United Kingdom 17.6% Spain 9.9% France 7.7% Norway 7.6% Netherlands 3.7% Sweden 3.1% Belgium 3.1% Mexico 2.8% Brazil 2.1% Germany 2.0% Denmark 1.7% Russia 1.7% Hong Kong 1.6% Canada 0.9% Cash & Equivalents^ 4.1% Total 100.0% ^Includes Money Market Funds and other assets in excess of liabilities. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments since the Fund does not have a full fiscal year of history. Evermore Global Value Fund Summary of Fair Value Exposure at September 30, 2010 (Unaudited) The Evermore Global Value Fund (the "Fund") utilizes various methods to measure the fair value of most of their investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods.The three Levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks^ Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Financials - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Partnerships & Trusts^ Real Estate Investment Trust - - Warrant^ Consumer Discretionary - - Fixed Income^ Consumer Discretionary - - Financials - - Call Options Purchased^ Consumer Discretionary - - * Investment Company - - Short-Term Investments - - Total Investments in Securities $ Written Options $ $ - $ - $ Forward Currency Contracts # - - Total Investments In Other Financial Instruments $ $ $ - $ ^ See Schedule of Investments for industry breakout. * Fair value for Promotora de Informaciones SA call option purchased which is the only Level 3 security. # Forward currency contracts are valued at the unrealized appreciation (depreciation) on the instruments. Level 3 Reconciliation Disclosure Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Balance as of 6/30/2010 $ - Accrued discounts/premiums - Realized gain (loss) - Change in unrealized appreciation / (depreciation) Net purchases (sales) Transfer in and/or out of Level 3 - Balance as of 9/30/2010 $ Change in unrealized appreciation / (depreciation) during the year for Level 3 investments held at September 30, 2010. $ The Fund has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity's results of operations and financial position. The Fund may employ hedging strategies.Hedging is a technique designed to reduce a potential loss to a fund as a result of certain economic or market risks, including risks related to fluctuations in interest rates, currency exchange rates between U.S. and foreign securities or between different foreign currencies, and broad or specific market movements.When pursuing these hedging strategies, the Fund will primarily engage in forward foreign currency contracts.However, the Fund also may engage in the following currency transactions:currency futures contracts, currency swaps, options on currencies, or options on currency futures.In addition, the Fund may engage in other types of transactions, such as the purchase and sale of exchange-listed and OTC put and call options on securities, equity and fixed-income indices and other financial instruments; and the purchase and sale of financial and other futures contracts and options on futures contracts. As of September 30, 2010, the Fund had the following forward currency contracts outstanding (Unaudited): Settlement Contract Net Unrealized Gain Contracts Date Amount (USD) Fair Value (USD) (Loss) (USD) To Buy: 312,000 DKK 10/7/2010 $ $ $ To Sell: 3,352,000 DKK 10/7/2010 Net Value of DKK Contracts To Buy: 280,000 EUR 10/7/2010 To Sell: 4,502,000 EUR 10/7/2010 Net Value of EUR Contracts To Buy: 58,700 GBP 10/7/2010 To Sell: 3,785,000 GBP 10/7/2010 Net Value of GBP Contracts To Buy: 404,000 HKD 10/7/2010 41 To Sell: 4,370,000 HKD 10/7/2010 Net Value of HKD Contracts To Buy: 339,000 NOK 10/7/2010 To Sell: 14,566,000 NOK 10/7/2010 Net Value of NOK Contracts To Buy: 160,000 SEK 10/7/2010 To Sell: 6,725,000 SEK 10/7/2010 Net Value of SEK Contracts Net Value of Outstanding Forward Currency Contracts $ $ $ DKK Danish Krone EUR Euro GBP British Pound HKD Hong Kong Dollar NOK Norwegian Krone SEK Swedish Krona EVERMORE EUROPEAN VALUE FUND SCHEDULE OF INVESTMENTS at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 72.5% Air Freight & Logistics - 3.5% TNT NV (Netherlands) $ Apparel & Luxury Goods - 4.6% PPR SA (France) Commercial Banks - 3.5% Lloyds Banking Group PLC (United Kingdom) *1 Construction & Engineering - 0.3% KHD Humboldt Wedag International AG (Germany) KHD Humboldt Wedag International AG (Germany) * Diversified Financial Services - 4.9% RHJ International SA (Belgium) * Diversified Telecommunication Services - 5.4% Cable & Wireless Worldwide PLC (United Kingdom) VimpelCom Ltd. - ADR (Russia) *1 Hotels, Restaurants & Leisure - 3.6% Punch Taverns PLC (United Kingdom) * Industrial Conglomerates - 13.1% Bollore SA (France) 1 Orkla ASA (Norway) Siemens AG (Germany) Insurance - 4.0% Old Mutual PLC (United Kingdom) Marine - 3.3% 19 A.P. Moller-Maersk A/S - Class B (Denmark) Media - 16.3% Havas SA (France) Liberty Acquisition Holdings Corp. (Spain) *1 Schibsted ASA (Norway) Metals & Mining - 1.4% Terra Nova Royalty Corp. (Canada) *1 Tobacco - 8.6% Philip Morris International, Inc. (United States) 1 Swedish Match AB (Sweden) TOTAL COMMON STOCKS (Cost $3,139,225) WARRANT - 8.1% Media - 8.1% Liberty Acquisition Holdings Corp. Expiration: December, 2013, Exercise Price: $5.50 (Spain) * TOTAL WARRANT (Cost $295,752) Principal Amount CORPORATE BONDS - 10.3% Commercial Banks - 3.7% LBG Capital No. 2 PLC 15.000%, 12/21/2019 (United Kingdom) 2 Hotels, Restaurants & Leisure - 1.9% Punch Taverns Finance B 6.962%, 06/30/2028 (United Kingdom) Punch Taverns Finance Notes 8.374%, 07/15/2029 (United Kingdom) Insurance - 4.7% American International Group, Inc. 8.625%, 05/22/2038 (United States) TOTAL CORPORATE BONDS (Cost $434,141) Contracts (100 shares per contract) CALL OPTIONS PURCHASED - 2.9% Investment Company - 2.9% CBOE Volatility Index 73 Expiration: November, 2010, Exercise Price: $27.50 (United States) CBOE Volatility Index Expiration: November, 2010, Exercise Price: $30.00 (United States) CBOE Volatility Index 13 Expiration: November, 2010, Exercise Price: $32.50 (United States) CBOE Volatility Index 57 Expiration: December, 2010, Exercise Price: $30.00 (United States) Media - 0.0% Promotora de Informaciones SA Expiration: March, 2011, Exercise Price: $2.30 (Spain) 3 TOTAL CALL OPTIONS PURCHASED (Cost $176,059) Shares SHORT-TERM INVESTMENTS - 12.9% Money Market Funds - 12.9% Fidelity Government Portfolio - Class I, 0.064% 4 Invesco Liquid Assets Portfolio - Institutional Class, 0.230% 4 TOTAL SHORT-TERM INVESTMENTS (Cost $625,866) TOTAL INVESTMENTS IN SECURITIES - 106.7% (Cost $4,671,043) Liabilities in Excess of Other Assets - (6.7)% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt * Non-income producing security. 1 All or a portion of this security was segregated as collateral for forward currency contracts. 2 Restricted security represents 4.7% of net assets as of September 30, 2010. 3 Illiquid security represents less than 0.01% of net assets as of September 30, 2010. 4 7-day yield as of September 30, 2010. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC, the Fund's Administrator. Percent of Country Net Assets United Kingdom 19.5% Spain 16.3% France 12.3% United States 11.2% Norway 9.0% Germany 4.9% Sweden 4.9% Belgium 4.9% Netherlands 3.5% Denmark 3.3% Russia 2.6% Canada 1.4% Cash & Equivalents^ 6.2% Total 100.0% ^Includes Money Market Funds and liabilities in excess of other assets. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments since the Fund does not have a full fiscal year of history. Evermore European Value Fund Summary of Fair Value Exposure at September 30, 2010 (Unaudited) The Evermore European Value Fund (the "Fund") utilizes various methods to measure the fair value of most of their investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods.The three Levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks^ Consumer Discretionary $ $ - $ - $ Consumer Staples - - Financials - - Industrials - Materials - - Telecommunication Services - - Warrant^ Consumer Discretionary - - Fixed Income^ Consumer Discretionary - - Financials - - Call Options Purchased^ - Consumer Discretionary - - * Investment Company - - Short-Term Investments - - Total Investments in Securities $ Forward Currency Contracts # $ - $ $ - $ ^See Schedule of Investments for industry breakout. * Fair value for Promotora de Informaciones SA call option purchased which is the only Level 3 security. # Forward currency contracts are valued at the unrealized appreciation (depreciation) on the instruments. Level 3 Reconciliation Disclosure Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Balance as of 6/30/2010 $ - Accrued discounts/premiums - Realized gain (loss) - Change in unrealized appreciation / (depreciation) Net purchases (sales) Transfer in and/or out of Level 3 - Balance as of 9/30/2010 $ Change in unrealized appreciation / (depreciation) during the year for Level 3 investments held at September 30, 2010. $ The Fund has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity's results of operations and financial position. The Fund may employ hedging strategies.Hedging is a technique designed to reduce a potential loss to a fund as a result of certain economic or market risks, including risks related to fluctuations in interest rates, currency exchange rates between U.S. and foreign securities or between different foreign currencies, and broad or specific market movements.When pursuing these hedging strategies, the Fund will primarily engage in forward foreign currency contracts.However, the Fund also may engage in the following currency transactions:currency futures contracts, currency swaps, options on currencies, or options on currency futures.In addition, the Fund may engage in other types of transactions, such as the purchase and sale of exchange-listed and OTC put and call options on securities, equity and fixed-income indices and other financial instruments; and the purchase and sale of financial and other futures contracts and options on futures contracts. As of September 30, 2010, the Fund had the following forward currency contracts outstanding (Unaudited): Settlement Contract Net Unrealized Gain Contracts Date Amount (USD) Fair Value (USD) (Loss) (USD) To Sell: 891,000 DKK 10/7/2010 $ $ $ Net Value of DKK Contracts To Buy: 32,000 EUR 10/7/2010 To Sell: 1,083,300 EUR 10/7/2010 Net Value of EUR Contracts To Buy: 15,000 GBP 10/7/2010 To Sell: 641,500 GBP 10/7/2010 Net Value of GBP Contracts To Buy: 49,000 NOK 10/7/2010 To Sell: 2,617,000 NOK 10/7/2010 Net Value of NOK Contracts To Sell: 1,573,000 SEK 10/7/2010 Net Value of SEK Contracts Net Value of Outstanding Forward Currency Contracts $ $ $ DKK Danish Krone EUR Euro GBP British Pound NOK Norwegian Krone SEK Swedish Krona Item 2. Controls and Procedures. (a) The Registrant’s Chief Executive Officer and Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Evermore Funds Trust By (Signature and Title) /s/ Eric LeGoff Eric LeGoff, Chief Executive Officer Date11/22/10 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Eric LeGoff Eric LeGoff, Chief Executive Officer Date11/22/10 By (Signature and Title)* /s/ Salvatore DiFranco Salvatore DiFranco, Chief Financial Officer Date11/22/10 * Print the name and title of each signing officer under his or her signature.
